DETAILED ACTION

Status of Claims
The status of the claims is as follows:
(a) Claims 1-20 remain pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The Examiner accepts the amendments received on 11/11/2021. The Applicant’s claims 1-20 remain pending. The Applicant amends claims 1, 7-8, 14-15, and 20. 

Response to Arguments
The Applicant’s arguments filed on 11/11/2021, have been considered by the Examiner. The Examiner below proceeds with a bona fide attempt to properly respond to each argument raised by the Applicant. 
On page 3 of the Arguments/Remarks, the Applicant asserts the cited references “fail to disclose or suggest wherein the critical end component load is dynamically determined according to a current vehicle operation and an end component priority as recited in independent claim 8… Krenz does not select which component loads are 
The Examiner respectfully disagrees. The Examiner finds Krenz teaches an aircraft power management system, wherein the power control system (i.e., power controllers) can selectively distribute power to end component loads (Krenz, Paragraph 0017). Moreover, Krenz teaches the ability to distribute power only to end component loads (e.g., flight controls) which are critical in times of emergency (Krenz, Paragraphs 0019-0020 and Figures 2 and 3). In other words, Krenz teaches the ability to determine both the power available and the critical end component load requested (e.g., determine the aircraft power generated available and determine the load needed to operate critical load components) (Krenz, Paragraphs 0018-0020 and Figures 2 and 3). Additional, if the aircraft cannot provide enough power (i.e., the required power is not available) then the aircraft begins to determine end component priority (i.e., thus shedding power to non-priority items – see specifically the flow diagrams Figures 2-4) (Krenz, Paragraphs 0018-0020 and Figures 2-4).
As a result, the Examiner finds Krenz teaches that the aircraft system determines the component load dynamically based on the current vehicle operation (i.e., state of the aircraft – normal or emergency operation) and an end component priority (e.g., sheds redundancy systems when loss of normal operation occurs). 
On pages 3-5 the Applicant’s Counsel presents the same argument listed above for the remaining independent claims and dependent claims. Please refer to the Examiner’s response above for the remaining independent claims and dependent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hamaskai et al. U.S. P.G. Publication 2006/0108873 (hereinafter, Hamasaki), in view of Krenz et al. U.S. P.G. Publication 2012/0013177 (hereinafter, Krenz).
Regarding Claim 8, Hamaskai teaches a method for selectively powering a plurality of end components in a vehicle, the method comprising: 
-monitoring each of a plurality of end component loads for a fault condition (aircraft has a processing system which monitors and controls the circuit breakers (i.e., controls the power to end component loads), Hamaskai, Paragraphs 0029 and 0046 and Figure 3A); 
(electronic circuit breakers (ECBs), which are settable and control over a plurality of power distribution circuits, breakers can interrupt (i.e., trip) based on ranges (e.g., high current such as 20 amp draw) and other conditions (i.e., fault detection), Hamaskai, Paragraph 0029, 0035, and 0048 and Figures 3A, 4A, and 13);
-wherein a selected power to each of remaining ones of the plurality of end component loads remains unaffected by the interruption of power to the one of the plurality of end component loads (electronic circuit breaker interrupts circuit (i.e., open), however other circuits remain unaffected, Hamaskai, Paragraphs 0032 and 0046 and Figure 4A); and …
	Hamaskai does not teach the method to include selectively disturbing the power such that a critical end component load is maintained at full power and the power to a non-critical end component load is reduced when total power is insufficient to operate all the plurality of end component load simultaneously; and dynamically determining the critical end component load according to a current vehicle operation and an end component priority.
	Krenz teaches an aircraft power management system, wherein the power control system (i.e., power controllers) can selectively distribute power to end component loads (Krenz, Paragraph 0017). Moreover, Krenz teaches the ability to distribute power only to end component loads (e.g., flight controls) which are critical in times of emergency (Krenz, Paragraphs 0019-0020 and Figures 2 and 3). In other words, Krenz teaches (Krenz, Paragraphs 0018-0020 and Figures 2 and 3). Moreover, if not enough power is available the aircraft begins to determine end component priority (i.e., shedding power to non-priority items) (Krenz, Paragraphs 0018-0020 and Figures 2-4).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of Hamaskai to include selectively disturbing the power such that a critical end component load is maintained at full power and the power to a non-critical end component load is reduced when total power is insufficient to operate all the plurality of end component load simultaneously; and dynamically determining the critical end component load according to a current vehicle operation and an end component priority as taught by Krenz.
	It would have been obvious because having a power system manage the power loads during normal operation and emergency operations, allows for the potential that critical systems of the aircraft (e.g., flight controls) operate long enough to land safely (Krenz, Paragraph 0002).
Regarding Claim 15, Hamaskai teaches a vehicle management system for selectively interrupting power to an end component in a vehicle (aircraft management computer, Hamaskai, Paragraphs 0024-0026 and Figure 2), comprising: 
-a processor (processor system, Hamaskai, Paragraphs 0029-0030 and 0034 and Figure 3); and 
(processor system and memory and instructions to operate on the processor, Hamaskai, Paragraphs 0029-0030 and 0034 and Figure 3) comprising: 
-program code for monitoring each of a plurality of end component loads for a fault condition (aircraft has a processing system which monitors and controls the circuit breakers (i.e., controls the power to end component loads), Hamaskai, Paragraphs 0029 and 0046 and Figure 3A); and 
-program code for selectively interrupting power to a one of the plurality of end component loads with settable circuit breaker in response to a determination that a fault occurred in the one of the plurality of end component loads (electronic circuit breakers (ECBs), which are settable and control over a plurality of power distribution circuits, breakers can interrupt (i.e., trip) based on ranges (e.g., high current such as 20 amp draw) and other conditions (i.e., fault detection), Hamaskai, Paragraph 0029, 0035, and 0048 and Figures 3A, 4A, and 13), wherein a selected power to each of remaining ones of the plurality of end component loads remains unaffected by the interruption of power to the one of the plurality of end component loads (electronic circuit breaker interrupts circuit (i.e., open), however other circuits remain unaffected, Hamaskai, Paragraphs 0032 and 0046 and Figure 4A); and
Hamaskai does not teach the vehicle management system to include program code for selectively distributing the power such that a critical end component load is maintained at full power and the power to a non-critical end component load is reduced when total power is insufficient to operate all of the plurality of end component loads simultaneously; and program code for dynamically determining the critical end component load according to a current vehicle operation and an end component priority.
Krenz teaches an aircraft power management system, wherein the power control system (i.e., power controllers) can selectively distribute power to end component loads (Krenz, Paragraph 0017). Moreover, Krenz teaches the ability to distribute power only to end component loads (e.g., flight controls) which are critical in times of emergency (Krenz, Paragraphs 0019-0020 and Figures 2 and 3). In other words, Krenz teaches the ability to determine both the power available and the critical end component load requested (i.e., determine the aircraft power generated available and determine the load needed to operate critical load components) (Krenz, Paragraphs 0018-0020 and Figures 2 and 3). Moreover, if not enough power is available the aircraft begins to determine end component priority (i.e., shedding power to non-priority items) (Krenz, Paragraphs 0018-0020 and Figures 2-4).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the vehicle management system of Hamaskai to include program code for selectively distributing the power such that a critical end component load is maintained at full power and the power to a non-critical end component load is reduced when total power is insufficient to operate all of the plurality of end component loads simultaneously; and program code for dynamically determining the critical end component load according to a current vehicle operation and an end component priority as taught by Krenz.
(Krenz, Paragraph 0002).

Claims 1, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hamaskai et al. U.S. P.G. Publication 2006/0108873 (hereinafter, Hamasaki), in view of Ausman et al. U.S. P.G. Publication 2009/0212975 (hereinafter, Ausman), in further view of Krenz et al. U.S. P.G. Publication 2012/0013177 (hereinafter, Krenz).
Regarding Claim 1, Hamaskai teaches a vehicle management system computer (aircraft management computer, Hamaskai, Paragraphs 0024-0026 and Figure 2), comprising: 
-a data processing system comprising a processor and a memory (processor system and memory, Hamaskai, Paragraphs 0029-0030 and 0034 and Figure 3); 
-a power distribution controller comprising a plurality of power distribution circuits that are each controlled by the power distribution controller to supply power to end component loads (aircraft has a processing system which monitors and controls the circuit breakers (i.e., controls the power to end component loads), Hamaskai, Paragraphs 0029 and 0046 and Figure 3A), the power distribution controller communicably coupled to the data processing system by a bus (processing system and the electronic circuit breakers are connected to a bus, Hamaskai, Paragraph 0029 and Figure 3A); and
(electronic circuit breakers (ECBs), which are settable and control over a plurality of power distribution circuits, Hamaskai, Paragraph 0029, 0046, and 0048 and Figures 3A and 13); …
-wherein the power distribution controller is further configured to interrupt a respective one of the plurality of power distribution circuits via a settable circuit breaker (electronic circuit breaker interrupts circuit (i.e., open), Hamaskai, Paragraphs 0032 and 0046 and Figure 4A) …
	It shall be noted that Hamaskai teaches detecting faults in circuit systems (i.e., circuit breaker becomes open) (Hamaskai, Paragraphs 0032 and 0046 and Figure 4A). It is generally known that a circuit breaker trips (i.e., faults) based on an over current limit (e.g., 50 amps vs. rated 15 amps) or a high load over a specified period of time (see for example Booth, Paragraph 0003). 
	However, Hamaskai does not specifically teach the system to include that the power distribution controller is configured to monitor sensed voltage, sensed current levels, spikes in the power distribution circuits, and interruptions in the power distribution circuits and wherein the power distribution controller is further configured to interrupt a respective one of the plurality of power distribution circuits via a settable circuit breaker upon detecting at least one of a sensed voltage level indicative of a fault, a sensed current level indicative of a fault, and a power level indicative of a fault.
	Ausman teaches a controller for use in an aircraft, wherein the controller system is configured to monitor voltage, current, and fault detection (Ausman, Paragraphs 0055-0058, and 0064 and Figure 2). Monitoring both current and voltage can alert the controller system to a current level indicating a fault or a power level fault (i.e., P = I * V). 
	One of ordinary skill in the art, before the effective filing date of the claimed invention would have found it obvious to modify the system of Hamaskai to include the power distribution controller is configured to monitor sensed voltage, sensed current levels, spikes in the power distribution circuits, and interruptions in the power distribution circuits and wherein the power distribution controller is further configured to interrupt a respective one of the plurality of power distribution circuits via a settable circuit breaker upon detecting at least one of a sensed voltage level indicative of a fault, a sensed current level indicative of a fault, and a power level indicative of a fault as taught by Ausman.
	It would have been obvious because detecting faults in a circuit and controlling circuits (e.g., open or closed) allows both the ability to detect abnormal states of electronics and correct or notify end users to ensure safe control of the aircraft (Ausman, Paragraphs 0001 and 0028).    
	Hamaskai and Ausman do not teach the vehicle management system computer to include the power distribution controller is further configured to selectively distribute the power such that a critical end component load is maintained at full power and the power to a non-critical end component load is reduced when total power is insufficient to operate all of the end component loads simultaneously; and wherein the power distribution controller is further configured to dynamically determine the critical end component load according to a current vehicle operation and an end component priority.
(Krenz, Paragraph 0017). Moreover, Krenz teaches the ability to distribute power only to end component loads (e.g., flight controls) which are critical in times of emergency (Krenz, Paragraphs 0019-0020 and Figures 2 and 3). In other words, Krenz teaches the ability to determine both the power available and the critical end component load requested (i.e., determine the aircraft power generated available and determine the load needed to operate critical load components) (Krenz, Paragraphs 0018-0020 and Figures 2 and 3). Moreover, if not enough power is available the aircraft begins to determine end component priority (i.e., shedding power to non-priority items) (Krenz, Paragraphs 0018-0020 and Figures 2-4).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the vehicle management system computer of Hamaskai to include the power distribution controller is further configured to selectively distribute the power such that a critical end component load is maintained at full power and the power to a non-critical end component load is reduced when total power is insufficient to operate all of the end component loads simultaneously; and wherein the power distribution controller is further configured to dynamically determine the critical end component load according to a current vehicle operation and an end component priority as taught by Krenz.
	It would have been obvious because having a power system manage the power loads during normal operation and emergency operations, allows for the potential that (Krenz, Paragraph 0002).
Regarding Claim 9, Hamaskai teaches the method of claim 8.
	It shall be noted that Hamaskai teaches detecting faults in circuit systems (i.e., circuit breaker becomes open) (Hamaskai, Paragraphs 0032 and 0046 and Figure 4A). It is generally known that a circuit breaker trips (i.e., faults) based on an over current limit (e.g., 50 amps vs. rated 15 amps) or a high load over a specified period of time (see Booth, Paragraph 0003). 
However, Hamaskai does not specifically teach the method to include selectively interrupting the power to the one of the plurality of end component loads comprises interrupting the power to the one of the plurality of end component loads upon detecting at least one of a sensed voltage level indicative of a fault, a sensed current level indicative of a fault, and a power level indicative of a fault.
	Ausman teaches a controller for use in an aircraft, wherein the controller method is configured to monitor voltage, current, and fault detection (Ausman, Paragraphs 0055-0058, and 0064 and Figure 2). Monitoring both current and voltage can alert the controller system to a current level indicating a fault or a power level fault (i.e., P = I * V). 
	One of ordinary skill in the art, before the effective filing date of the claimed invention would have found it obvious to modify the method of Hamaskai to include selectively interrupting the power to the one of the plurality of end component loads comprises interrupting the power to the one of the plurality of end component loads upon detecting at least one of a sensed voltage level indicative of a fault, a sensed 
	It would have been obvious because detecting faults in a circuit and controlling circuits (e.g., open or closed) allows both the ability to detect abnormal states of electronics and correct or notify end users to ensure safe control of the aircraft (Ausman, Paragraphs 0001 and 0028).    
Regarding Claim 16, the applicant’s claim has similar limitations to claim 9 and therefore are rejected for similar reasons set forth by the examiner in the rejection of claim 9.

Claims 2-7, 10-14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hamaskai et al. U.S. P.G. Publication 2006/0108873 (hereinafter, Hamasaki), in view of Ausman et al. U.S. P.G. Publication 2009/0212975 (hereinafter, Ausman), in further view of Krenz et al. U.S. P.G. Publication 2012/0013177 (hereinafter, Krenz), in further view of Booth et al. U.S. P.G. Publication 2010/0039741 (hereinafter, Booth).
Regarding Claim 2, Hamaskai, as modified, teaches the vehicle management system computer of claim 1, wherein each settable circuit breaker comprises a respective settable circuit breaker of the plurality of settable circuit breakers …, wherein each of the respective settable circuit breaker … is adjusted to interrupt operation of an individual power 28Docket No. 18-3725-US-NPdistribution circuit based on at least one of a plurality of conditions (electronic circuit breakers (ECBs), which are settable and control over a plurality of power distribution circuits, breakers can interrupt (i.e., trip) based on ranges (e.g., high current such as 20 amp draw) and other conditions (i.e., fault detection), Hamaskai, Paragraph 0029, 0035, and 0048 and Figures 3A, 4A, and 13).
	Hamaskai does not specifically teach the system to include setting a circuit breaker range.
	Booth teaches setting a circuit breaker range (e.g., trip time or electrical current threshold limit) based on the end user’s desire (Booth, Paragraph 0003).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the system of Hamaskai to include setting a circuit breaker range as taught by Booth.
	It would have been obvious because setting a circuit breaker range allows for certain trip conditions to work on certain circuits based on the known knowledge of the circuit system (Booth, Paragraph 0003).
Regarding Claim 3, Hamaskai, as modified, teaches the vehicle management system computer of claim 2.
	Hamaskai does not specifically teach the system to include the plurality of conditions comprise at least one of a run to the respective end component load, a distance to the respective end component load, a change in load of the respective end component load over time, and a change in the load of the respective end component load due to variation in temperature.
	Ausman teaches opening the circuit if the temperature detected is over a set condition (Ausman, Paragraph 0004). Moreover, Ausman teaches monitoring load conditions over time (Ausman, Paragraphs 0055-0058 and 0064 and Figure 2).

	It would have been obvious because detecting faults in a circuit and controlling circuits (e.g., open or closed) allows both the ability to detect abnormal states of electronics and correct or notify end users to ensure safe control of the aircraft (Ausman, Paragraphs 0001 and 0028).    
Regarding Claim 4, Hamaskai, as modified, teaches the vehicle management system computer of claim 2, wherein the respective settable circuit breaker … is dynamically determined (circuit breaker is dynamically settable and monitored dynamically, Hamaskai, Paragraphs 0028, 0046-0048 and Figures 3A, 4A and 13). 
	Hamaskai does not teach the system to include that the settable circuit breaker range is dynamically determined.
	Booth teaches setting a circuit breaker range (e.g., trip time or electrical current threshold limit) based on the end user’s desire (Booth, Paragraph 0003). Moreover, the range of the circuit can by determined dynamically (e.g., continually adjusting trip time or current limit based on feedback of running the system) (Booth, Paragraph 0003).

	It would have been obvious because setting a circuit breaker range allows for certain trip conditions to work on certain circuits based on the known knowledge of the circuit system (Booth, Paragraph 0003).
Regarding Claim 5, Hamaskai, as modified, teaches the vehicle management system computer of claim 2, wherein at least two of the respective settable circuit breaker ranges are different (user can select circuit breaker additional information to view the capacity of each circuit breaker (e.g., circuit breaker 1 trips at 20 amps and circuit breaker 2 trips at 50 amps) (Note: Booth in claim 2 teaches circuit breaker ranges), Hamaskai, Paragraph 0034 and Figure 4a).
Regarding Claim 6, Hamaskai, as modified, teaches the vehicle management system computer of claim 5.
	Hamaskai does not teach the system to include the settable circuit breaker range is dynamically determined according to vehicle operation.
	Booth teaches setting a circuit breaker range (e.g., trip time or electrical current threshold limit) based on the end user’s desire (Booth, Paragraph 0003). Moreover, Booth teaches that setting the circuit breaker range can be based on the system the circuits are located within (e.g., aircraft or ship) (Booth, Paragraphs 0003 and 0032).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the system of Hamaskai to include the 
It would have been obvious because setting a circuit breaker range allows for certain trip conditions to work on certain circuits based on the known knowledge of the circuit system (Booth, Paragraph 0003).
Regarding Claim 7, Hamaskai, as modified, teaches the vehicle management system computer of claim 5, wherein the respective settable circuit breaker range (circuit breaker range as taught by Booth in claim 2) is dynamically determined according to the end component priority (circuit breakers based on priority (e.g., locked state vs. opened or tripped), Hamaskai, Paragraph 0032 and Figure 4a).
Regarding Claim 10, the applicant’s claim has similar limitations to claim 3 and therefore are rejected for similar reasons set forth by the examiner in the rejection of claim 3.
Regarding Claim 11, the applicant’s claim has similar limitations to claim 5 and therefore are rejected for similar reasons set forth by the examiner in the rejection of claim 5.
Regarding Claim 12, the applicant’s claim has similar limitations to claim 4 and therefore are rejected for similar reasons set forth by the examiner in the rejection of claim 4.
Regarding Claim 13
Regarding Claim 14, the applicant’s claim has similar limitations to claim 7 and therefore are rejected for similar reasons set forth by the examiner in the rejection of claim 7.
Regarding Claim 17, the applicant’s claim has similar limitations to claim 3 and therefore are rejected for similar reasons set forth by the examiner in the rejection of claim 3.
Regarding Claim 18, the applicant’s claim has similar limitations to claim 5 and therefore are rejected for similar reasons set forth by the examiner in the rejection of claim 5.
Regarding Claim 19, the applicant’s claim has similar limitations to claim 4 and therefore are rejected for similar reasons set forth by the examiner in the rejection of claim 4.
Regarding Claim 20, the applicant’s claim has similar limitations to claim 7 and therefore are rejected for similar reasons set forth by the examiner in the rejection of claim 7.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CROMER whose telephone number is (313)446-6563. The examiner can normally be reached M-F: ~ 8:15 A.M. - 6:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.J.C./Examiner, Art Unit 3667                                                                                                                                                                                                        
/FARIS S ALMATRAHI/Supervisory Patent Examiner, Art Unit 3667